DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 12/22/2021 has been entered. Claims 1-15 are pending in this US patent application. Claims 13-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/21/2020.
Claims 1-12 are currently under examination and were examined on their merits.

Withdrawn Rejections
	The rejection of claims 5-7 under 35 U.S.C. 112(b) as being indefinite for lacking clear antecedent basis as set forth in the previous Office action is withdrawn in light of the amendment of 12/22/2021, which corrected the antecedent basis in claims 5-7.
	The rejections of claim 3 under 35 U.S.C. 102(a)(1) as being anticipated by Choate and under 35 U.S.C. 103 as being unpatentable over Choate in view of Romero-Güiza as set forth in the previous Office action are withdrawn in light of the amendment of 12/22/2021, which amended claim 3 to recite that the step of separating waste into a wet fraction and a dry fraction comprises pressing waste.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are newly rejected as necessitated by amendment under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “dry” in claims 1, 3, 5, 7, and 12 is a relative term which renders the claim indefinite. The term “dry” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How dry must a fraction be in order to qualify as a “dry fraction”? Is there a particular level of moisture that is acceptable in a “dry fraction”? If so, what level? As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claims 1, 3, 5, 7, and 12, rendering them indefinite.



In the interest of compact prosecution, the Examiner has interpreted the “dry fraction” of the instant claims to contain any level of moisture.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, and 7-12 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application 2008/0020456 filed by Choate et al., published 01/24/2008.

Please note that this rejection has been slightly augmented to incorporate discussion of the newly-added limitations of the claims of 12/22/2021. However, because the basis of the rejection is unchanged, the rejection has been maintained.


The unders are directed to a grinder, and an exemplary grinder is a hammer mill (page 3, paragraph 0026). The overs from the screening process are directed to a biomixer (see, for example, Figures 1 and 4 and paragraph 0027). The biomixer also contains materials separated in the initial sorting facility 110 (Figure 1; cf. claims 11 and 12; the Examiner notes that the materials separated in the sorting facility can be interpreted as “coarse screen overs”). The biomass produced by the biomixer is directed to a second screening apparatus that separates the biomass into unders and overs, which contain more of the less desirable cellulosic materials and plastics (page 3, i.e., not all of the cellulosic materials, some of the cellulosic materials are present in the unders, which thus qualify as “cellulosic rejects”; the Examiner further notes that the overs contain non-cellulosic materials, such as plastics, and thus qualify as “non-cellulosic rejects”; the Examiner further notes that the unders from the second screening process of Choate, which mixes together and screens fractions that correspond with the “coarse screen overs” and “dry fraction” of the instant claims, contain “cellulosic rejects separated from coarse screen overs” and “cellulosic rejects separated from the dry fraction” as recited in instant claim 12). 
The unders from the first and second screens are passed to a hydropulper, in which organic waste materials are mixed with water and agitated to create a slurry that is then passed through a screen (Figure 4; page 4, paragraphs 0032-0033; reads on claims 7-9 and 12; the Examiner notes that the slurry represents the mixing of the wet fraction and elements that can be interpreted as cellulosic rejects and coarse screen overs with cellulosic material prior to anaerobic digestion). The solids content of the The screened slurry is then passed to a hydrocyclone, which removes grit, and the resulting cleaned slurry is directed to an anaerobic digester (page 4, paragraph 0034; reads on claims 2 and 10; reads on line 4 of claim 1 [“…treating the cellulosic rejects by 

Therefore, claims 1-2, 4, and 7-12 are anticipated by Choate and are rejected under 35 U.S.C. 102(a)(1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 3 is newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over US patent application 2008/0020456 filed by Choate et al., published 01/24/2008, in view of international patent application WO 2015/053617 filed by Oude Grotebevelsborg, published 04/16/2015 (cited on the IDS filed 10/20/2020).

Amended claim 3 depends from claim 1, which is anticipated by Choate, as discussed above. However, Choate does not teach that the screening process that results in a fraction sent directly to the hydropulper and a fraction that requires further processing in the biomixer and screening (i.e., a “wet fraction” and a “dry fraction” as instantly recited; see Figure 1 of Choate) is performed using a press as recited in amended claim 3.

Oude Grotebevelsborg teaches a means of separating organic material from household refuse by the use of a press so that the organic material can be processed by digestion (see entire document, including page 2, lines 11-15; cf. claim 3). Because of the high pressure, the cell walls break and the organic material becomes more pasty and fluid. The material will be greatly reduced in size as it passes through the relatively 

While Choate does not teach that the screening process that results in a fraction sent directly to the hydropulper and a fraction that requires further processing in the biomixer and screening in the process of digesting organic material from waste is performed using a pressing device, it would have been obvious to one of ordinary skill in the art to do so because Oude Grotebevelsborg teaches that using a press to separate organic material from waste for digestion results in the ability to digest the pressed-out material much more easily, completely, and rapidly. One of ordinary skill in the art would have a reasonable expectation that using the press of Oude Grotebevelsborg to separate the sorted waste of Choate into a fraction sent directly to the hydropulper and a fraction that is further processed through the biomixer and an additional screening step prior to digestion would successfully result in the improved digestion of the organic material.
Therefore, claim 3 is rendered obvious by Choate in view of Oude Grotebevelsborg and is rejected under 35 U.S.C. 103.

Claims 1-2 and 4-12 remain rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2008/0020456 filed by Choate et al., published 01/24/2008, in view of Romero-Güiza et al., Appl. Energy 135: 63-70 (2014).

As discussed above, claims 1-2, 4, and 7-12 are anticipated by Choate. In addition, the step of forming a slurry in a hydropulper as taught by Choate and described above would constitute “mixing cellulosic rejects…with water and macerating the cellulosic rejects” as recited in instant claim 6. However, Choate does not teach using an optical sorter to separate the waste as recited in instant claims 5-6.

Romero-Güiza teaches that optical sorters can be used to separate waste streams into biodegradable and non-biodegradable materials (see entire document, including page 65, right column, paragraph 2; cf. instant claims 5-6). 

While Choate does not teach using an optical sorter in any of the sorting steps in their method of sorting, processing, and anaerobically digesting municipal solid waste, it would have been obvious to one of ordinary skill in the art to do so because Romero-Güiza teaches that optical sorters can be used to separate biodegradable and non-biodegradable materials in waste streams that are then processed and anaerobically digested. One of ordinary skill in the art would have a reasonable expectation that using the optical sorter of Romero-Güiza in place of either of the size sorting steps of Choate would successfully result in the separation of biodegradable materials that can be digested from non-biodegradable materials that cannot be digested.


The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the previous rejection of the claims under 35 U.S.C. 102(a)(1) as being anticipated by Choate. Applicant states that the claims require separating waste into a wet fraction and a dry fraction, which Applicant states is not taught by Choate (remarks, pages 4-5). Applicant states that a skilled person, giving a reasonable interpretation that is consistent with the use of the claim term in the 
The Examiner notes that any fraction containing water may be interpreted as “wet”, such as the organic waste-containing fraction produced by the first screening process of Choate. Please note that Choate indicates that material entering the hydropulper contains an average of 25% solids (page 4, paragraph 0032), and so the material contains at least some water. The Examiner further notes that, as discussed above, the term “dry” is a term of degree that is indefinite, and the Examiner has interpreted the “dry fraction” to contain any level of moisture, such as the overs from the first screening process of Choate that are then passed into the biomixer and a second screening process.
Regarding Applicant’s argument that one of skill in the art would not consider any fraction of Choate containing at least one molecule of water to be a “wet fraction”, the Examiner notes that the term “wet fraction” is not defined in the instant specification, nor is any particular degree of moisture content for a fraction to be considered “wet” outlined in the instant disclosure. While the Examiner has interpreted the term “wet” broadly, if Applicant’s assertion is correct, then the claim would be indefinite because it is unclear which prior art fractions would be “wet” and which would not be “wet”.

Applicant states that Choate does not teach separating unders into cellulosic rejects and non-cellulosic rejects (remarks, page 5). This argument has been fully considered but has not been found persuasive.
i.e., cellulosic rejects) and overs (i.e., non-cellulosic rejects), which contain more of the less desirable cellulosic materials and plastics (page 3, paragraph 0031; reads on line 3 of claim 1 [“…separating the dry fraction into cellulosic rejects and non-cellulosic rejects”], lines 2-3 of claim 11 [“…separating cellulosic materials from the separated coarse screen overs”], and lines 1-2 of claim 12 [“…mixing cellulosic rejects separated from coarse screen overs with cellulosic rejects separated from the dry fraction”]; the Examiner notes that, because the overs contain “more of the less desirable cellulosic materials”, i.e., not all of the cellulosic materials, some of the cellulosic materials are present in the unders, which thus qualify as “cellulosic rejects”; the Examiner further notes that the overs contain non-cellulosic materials, such as plastics, and thus qualify as “non-cellulosic rejects”).

Applicant states that claim 11 has been further amended to clarify that the claim recites an additional step (remarks, page 5). This argument has been fully considered but has not been found persuasive because the additional step of amended claim 11 is also taught by Choate, as discussed above.

Applicant states that Choate teaches unders with cellulosic material and plastics and overs with cellulosic material and plastics, which Applicant states would not be 
The Examiner notes that the terms “cellulosic rejects” and “non-cellulosic rejects” are not terms of art and are not given any particular definition in the instant disclosure. As such, the Examiner has interpreted the terms broadly to indicate a fraction containing cellulosic material and a fraction containing non-cellulosic material, respectively. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If Applicant intends the terms “cellulosic rejects” and “non-cellulosic rejects” to be narrower than the Examiner’s interpretation, Applicant is invited to amend the claims to recite a narrower meaning for these terms.

Applicant states that the wet crusher of Romero-Güiza does not separate waste into a wet fraction and a dry fraction or the separation of the dry fraction into cellulosic rejects and non-cellulosic rejects as required by claim 1 (remarks, pages 6-7). This argument has been fully considered but has not been found persuasive.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner notes that the elements of the instant claims that Applicant states are not taught by Romero-Güiza are taught by Choate, as discussed extensively above.



Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        03/29/2022